                                         Case 21-10213    Doc 5    Filed 01/12/21   Page 1 of 8


                          THE WEISS LAW GROUP, LLC
                          Brett Weiss, #02980
                          6404 Ivy Lane, Suite 650
                          Greenbelt, Maryland 20770
                          Telephone:     (301) 924-4400
                          Facsimile:     (240) 627-4186
                          brett@BankruptcyLawMaryland.com

                          Counsel to the Debtor and the Debtor-in-Possession


                                               IN THE UNITED STATES BANKRUPTCY COURT
                                                    FOR THE DISTRICT OF MARYLAND


                           In re:
                                                                           Bankruptcy No. 21-1-0213 DER
                           HOME SWEET HOME DD, INC.,
                                                                           Chapter 11
                                     Debtor.


                                     DEBTOR’S APPLICATION FOR EMPLOYMENT OF COUNSEL


                                    NOW COMES Debtor, by and through above stated counsel, and hereby submits
                          this Application for an Order authorizing the Debtor to employ and retain The Weiss Law
                          Group, LLC and Brett Weiss (individually and collectively “Applicant”) as Counsel. In sup-
                          port of this Application, the Debtor respectfully states as follows:
                                                              Jurisdiction and Venue
                                    1.      This Court has jurisdiction over this Chapter 11 Case and this Motion pur-
                          suant to 28 U.S.C. §§ 157 and 1334. Pursuant to 28 U.S.C. § 157(b)(2), this is a core pro-
                          ceeding. Venue is proper in this District pursuant to 28 U.S.C. § 1409 because the under-
                          lying bankruptcy case is pending in this court. To the extent this Court may lack the au-
                          thority to enter a final judgment in this matter pursuant to the holdings in Stern v. Mar-
                          shall, 564 U.S. 462, 131 S.Ct. 2594 (2011) and Wellness International Network, Ltd. v.
                          Sharif, 575 U.S. 665, 135 S. Ct. 1932 (2015), and pursuant to Rule 7008(a), Applicant
                          consents to this Court’s entry of a final judgment.

  THE WEISS LAW
    GROUP, LLC
6404 IVY LANE SUITE 650
 GREENBELT, MD 20770
     (301) 924–4400
                                       Case 21-10213     Doc 5   Filed 01/12/21     Page 2 of 8


                                 2.       The statutory and legal predicates for the relief requested herein are 11
                          U.S.C. § 327 and Fed.R.Bankr.P. 2014.
                                                                   Background
                                 3.       On the Petition Date, January 12, 2021, the Debtor commenced a voluntary
                          case under Chapter 11 of the Bankruptcy Code.
                                 4.       Home Sweet Home DD, Inc. (HSH) filed the within case under the Small
                          Business Reorganization Act provisions of Chapter 11 of the Bankruptcy Code on January
                          12, 2021. It intends to continue in the possession of its property and to manage its affairs as
                          a Debtor-in-Possession pursuant to sections 1107 and 1108 of the Bankruptcy Code. No
                          Trustee or Examiner has been requested or appointed. No Subchapter V Trustee has yet
                          been appointed.
                                                                    Discussion
                                 5.       HSH desires to retain and employ Applicant pursuant to section 327(a) of the
                          Bankruptcy Code and Bankruptcy Rule 2014(a) to perform all legal services in these
                          proceedings as more fully set forth below.
                                 6.       To enable the Debtor to perform its duties as Debtor-in-Possession and to
                          effect the proper and expeditious administration of this case, Applicant anticipates providing
                          legal services to the Debtor-in-Possession in connection with this case, including, but not
                          limited to, the following:
                                 (a)      Providing legal advice with respect to the powers, rights, and duties of the
                          Debtor and Debtor-in-Possession;
                                 (b)      Providing legal advice and consultation related to the legal and administra-
                          tive requirements of this case, including assisting Applicant in complying with the proce-
                          dural requirements of the Office of the United States Trustee and the Subchapter V Trus-
                          tee;
                                 (c)      Taking appropriate actions to protect and preserve the Estate, including
                          prosecuting actions on the Debtor’s behalf, defending actions commenced against the
                          Debtor, and representing the Debtor’s interests in any negotiations or litigation in which
                          the Debtor may be involved, including objections to the claims filed against the Estate,
                          and preparing witnesses and reviewing documents in this regard;
  THE WEISS LAW
    GROUP, LLC
6404 IVY LANE SUITE 650
 GREENBELT, MD 20770
     (301) 924–4400
                                                                         –2–
                                        Case 21-10213     Doc 5    Filed 01/12/21   Page 3 of 8


                                  (d)      Preparing appropriate documents and pleadings, including but not limited
                          to Schedules, Applications, Motions, Answers, Orders, Complaints, Reports, or other
                          documents appropriate to the administration of the Estate;
                                  (e)      Representing the Debtor’s interests at the Initial Debtor Interview, the
                          Meeting of Creditors, the Disclosure Statement Hearing, the Confirmation Hearing, and
                          other hearings before this Court related to the Debtor;
                                  (f)      Assisting and advising the Debtor in the formulation, negotiation, and im-
                          plementation of a Disclosure Statement and Chapter 11 Plan and all documents related
                          thereto;
                                  (g)      Assisting and advising the Debtor with respect to negotiation, documenta-
                          tion, implementation, consummation, and closing of transactions, including the sale of as-
                          sets;
                                  (h)      Assisting and advising the Debtor with respect to the use of cash collateral,
                          obtaining financing, and negotiating, drafting, and seeking approval of any documents re-
                          lated thereto;
                                  (i)      Reviewing and analyzing claims filed in this case, and advising and repre-
                          senting the Debtor in connection with objections to such claims;
                                  (j)      Assisting and advising the Debtor with respect to executory contracts and
                          unexpired leases, including assumptions, assignments, rejections, and renegotiations;
                                  (k)      Coordinating with other professionals employed in the case;
                                  (l)      Reviewing and analyzing applications, orders, motions, and other pleadings
                          and documents filed with the Bankruptcy Court and advising the Debtor thereon;
                                  (m)      Communicating with creditors, the Subchapter V Trustee, and other parties in
                          interest; and
                                  (n)      Assisting the Debtor in performing such other services as may be in the inter-
                          est of the Debtor and the Estate and performing all other legal services required by the
                          Debtor.
                                  7.       The Debtor seeks to employ Applicant because of its considerable experience
                          in bankruptcy matters and believes that it is well qualified to render the services described
                          above and to represent the interests of the Debtor in this case.
  THE WEISS LAW
    GROUP, LLC
6404 IVY LANE SUITE 650
 GREENBELT, MD 20770
     (301) 924–4400
                                                                          –3–
                                         Case 21-10213       Doc 5      Filed 01/12/21        Page 4 of 8


                                   8.       Applicant believes that the employment of counsel is necessary to assist the
                          Debtor in effectuating its lawful rights and remedies and to fully and properly discharge its
                          fiduciary duties under the provisions of Bankruptcy Code.
                                   9.       On or about May 27, 2020, the Debtor paid Applicant a retainer in the amount
                          of $5,000.00. On or about January 12, 2021, an additional retainer of $13,333.33 was
                          received. Before the filing of the Voluntary Petition, Applicant issued a pre-filing invoice in
                          the amount of $5,000.00, that was paid from these funds. $1,738.00 of these funds were
                          used to pay the filing fee. After applying such payments, Applicant currently holds a
                          retainer in escrow in the amount of $11,595.33.
                                   10.      As set forth in the Affidavit of Brett Weiss (the “Affidavit”), attached and
                          incorporated herein as Exhibit #1, to the best of Applicant’s knowledge and belief,
                          Applicant does not hold or represent any interest adverse to the Estate, and is a
                          “disinterested person” within the meaning of §§ 101(14), 327(a), 1107(b), and 1195 of the
                          Bankruptcy Code.1 Applicant has not shared or agreed to share the compensation in this
                          case with any person or entity not associated with the firm. The employment requested
                          herein would be in the best interest of this Estate.
                                   11.      Applicant will charge fees and expenses incurred in representing the Debtor
                          in these proceedings based on the rates typically charged by the attorneys and paralegals of
                          Applicant for non-bankruptcy clients, currently $495/hr. for Brett Weiss and $125/hr. for
                          paralegals. Such rates are subject to periodic review and change, usually on an annual basis.
                          Applicant will seek interim and final compensation for services rendered and expenses
                          incurred upon appropriate application to the court pursuant to sections 330 and 331 of the
                          Bankruptcy Code, and the Federal Rules of Bankruptcy Procedure and applicable Local
                          Rules.




                          1
                           As noted in the Affidavit, Applicant is Debtor’s counsel in Meta Townsend (No. 21-1-0212 NVA) and METS, LLC
                          (No. 21-1-0214 MMH). Ms. Townsend is the owner of the Debtor and METS, and their Chapter 11 cases were filed
                          contemporaneously with this case. Applications for Employment will be filed in those cases contemporaneously
                          with this Application. It is not believed that there are any conflicts resulting from this joint representation.
  THE WEISS LAW
    GROUP, LLC
6404 IVY LANE SUITE 650
 GREENBELT, MD 20770
     (301) 924–4400
                                                                                  –4–
                                    Case 21-10213      Doc 5   Filed 01/12/21    Page 5 of 8


                                                                  Conclusion
                                 The Debtor requests authorization to retain and employ The Weiss Law Group,
                          LLC and Brett Weiss as counsel pursuant to section 327(a) of the Bankruptcy Code and
                          Bankruptcy Rule 2014(a) effective as of the Petition Date, and for such other relief as the
                          Court deems just and proper.
                          Date: January 12, 2021                           Respectfully Submitted,

                                                                           THE WEISS LAW GROUP, LLC


                                                                           By: _______/s/ Brett Weiss___________
                                                                              BRETT WEISS, #02980

                                                      CERTIFICATE OF SERVICE

                                 I hereby certify that on the 12th day of January, 2021, I reviewed the Court’s
                          CM/ECF system and it reports that an electronic copy of the above pleading will be
                          served electronically by the Court’s CM/ECF system on the following:

                                 Office of the United States Trustee

                                 I hereby further certify that on the 12th day of January, 2021, a copy of the above
                          pleading was also mailed first class mail, postage prepaid, to:

                                 20 Largest Unsecured Creditors

                                                                           ______/s/ Brett Weiss___________
                                                                           BRETT WEISS




  THE WEISS LAW
    GROUP, LLC
6404 IVY LANE SUITE 650
 GREENBELT, MD 20770
     (301) 924–4400
                                                                       –5–
                                         Case 21-10213     Doc 5    Filed 01/12/21   Page 6 of 8


                                               IN THE UNITED STATES BANKRUPTCY COURT
                                                    FOR THE DISTRICT OF MARYLAND


                           In re:
                                                                             Bankruptcy No. 21-1-0213 DER
                           HOME SWEET HOME DD, INC.,
                                                                             Chapter 11
                                     Debtor.


                                          AFFIDAVIT OF BRETT WEISS IN SUPPORT OF
                                     DEBTOR’S APPLICATION FOR EMPLOYMENT OF COUNSEL



                                    I, Brett Weiss, declare and affirm under penalty of perjury, as follows:
                                    1.      I am an attorney with the law firm The Weiss Law Group, LLC, which
                          maintains an office for the practice of law at 6404 Ivy Lane, Suite 650, Greenbelt, Maryland
                          20770.
                                    2.      I am admitted to practice before the Courts of the State of Maryland, the
                          District of Columbia, the United States District Courts for the District of Maryland, and the
                          District of Columbia, including the Bankruptcy Courts situated therein, the United States
                          Courts of Appeals for the Fourth and Ninth Federal Circuits, the United States Tax Court,
                          and the United States Supreme Court.
                                    3.      I am experienced in bankruptcy matters, having represented debtors, secured
                          and unsecured creditors, and other interested parties and creditors in cases under Chapters 7,
                          11, 12 and 13 of the Code in this Court and in the United States Bankruptcy Courts for the
                          District of Columbia, the Eastern District of Virginia, and the District of Utah. I am the co-
                          author of Chapter 11 for Individual Debtors, published by Lexis-Nexis, and Who Gets the
                          Money? The DIP Account, Liquidation Test and Conversion in Individual Chapter 11
                          Cases, 33 ABI JNL 16 (February 2014), and the author of Fail to Make Direct Payments to
                          Secured Creditors? (Point-Counterpoint), 37 ABI JNL 29 (May 2019), and Not Dead Yet:
                          Bankruptcy After BAPCPA, 40 Md.B.J. 17 (May/June 2007), and hundreds of blogs
  THE WEISS LAW
    GROUP, LLC
6404 IVY LANE SUITE 650
 GREENBELT, MD 20770
     (301) 924–4400
                                                                           –6–
                                       Case 21-10213          Doc 5      Filed 01/12/21       Page 7 of 8



                          concerning bankruptcy matters. I currently serve on the Editorial Board of The Consumer
                          Bankruptcy Journal. I have given single and multi-day lectures and workshops on Chapter
                          11 issues (including the Small Business Reorganization Act) for the National Association of
                          Consumer Bankruptcy Attorneys, the National Bar Association, the Southeastern
                          Bankruptcy Law Institute, Max Gardner’s Bankruptcy Boot Camps, the Sacramento
                          Bankruptcy Bar Association, the North Carolina Bankruptcy Bar Association, the Maryland
                          Bankruptcy Bar Association, MICPEL and others. I am on the Board of Directors of the
                          Council of the Consumer Bankruptcy Section of the Maryland State Bar Association and
                          am the former Maryland State Chair for the National Association of Bankruptcy Attorneys.
                                  4.       I submit this affidavit in support of the application of the Debtor in this case
                          to employ The Weiss Law Group, LLC and Brett Weiss (individually and collectively
                          “Applicant”) as counsel to represent the Debtor in the within Chapter 11 case. Neither I, nor
                          The Weiss Law Group, LLC, nor any principal, or associate thereof, insofar as I have been
                          able to ascertain after reasonable investigation, has any connection with the Debtor, other
                          than as attorneys in this case, nor with its creditors, any other parties-in-interest, their
                          respective attorneys and accountants, the United States trustee, or any person employed in
                          the office of the United States trustee, other than working in prior, unrelated matters.2
                          Insofar as I have been able to ascertain, Applicant is disinterested within the meaning of
                          section 101(14) of the Bankruptcy Code, as modified by sections 1107(b) and 1195.
                                  5.       The Debtor desires to employ Applicant under a general retainer because of
                          the diverse legal services that are likely to be required. Subject to the approval of the Court,
                          the Debtor has agreed to compensate Applicant at its usual hourly rates and to reimburse
                          Applicant for its expenses, charges and disbursements.
                                  5.       Applicant will not, while engaged in this case, represent any other party in
                          interest in connection with this case,2 except as may be authorized by the Debtor and/or the

                          2
                            Applicant is Debtor’s counsel in Meta Townsend (No. 21-1-0212 NVA) and METS, LLC (No. 21-1-0214 MMH).
                          Ms. Townsend is the owner of the Debtor and METS, and their Chapter 11 cases were filed contemporaneously with
                          this case. Applications for Employment will be filed in those cases contemporaneously with this Application. It is
                          not believed that there are any conflicts resulting from this joint representation.
  THE WEISS LAW
    GROUP, LLC
6404 IVY LANE SUITE 650
 GREENBELT, MD 20770
     (301) 924–4400
                                                                                  –7–
                                    Case 21-10213      Doc 5    Filed 01/12/21    Page 8 of 8



                          Bankruptcy Court. Applicant has not shared, or agreed to share, the compensation to be paid
                          by the Debtor with any other person or entity not associated with the firm.
                                 I declare under penalty of perjury that the foregoing is true and correct.


                                                                            _____/s/ Brett Weiss_________________
                                                                            BRETT WEISS




  THE WEISS LAW
    GROUP, LLC
6404 IVY LANE SUITE 650
 GREENBELT, MD 20770
     (301) 924–4400
                                                                        –8–
